EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Alexander on 4/16/2021.
The application has been amended as follows: 
In claim 14 line 1 “3” has been replaced by “1”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was MOHAMMADI reference (see e.g. 8/4/2020 NF rejection).  MOHAMMADI disclosed trichome fibers from the stachys genus.  MOHAMMADI did not disclose trichome fibers in the length range of 200-500 microns being from 42 to 46% of the total trichome fibers.  As stated in 12/4/2020 response the prior art only taught 200-500 micron fibers being 32-33% of trichome fibers.  While it is certainly within the technical capabilities to sort fibers by size (e.g. screening) the person of ordinary skill in the art would have no reasons to perform size sorting such that 42 to 46% of the total trichome fibers were of 200-500 microns.  
The examiner interpreted the length as length-weighted in light of the specification [pg. 7 last line].  The Examiner notes for the record how the applicant defines trichome fibers in their instant spec specifically pg. 5 lines 25-30 which distinguish them from seed hair fibers and pg. 5 lines 30-35 which distinguish them from bast/core fibers of non-woods.  The applicant further defines trichomes on pg. 6 lines 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748


/Anthony Calandra/Primary Examiner, Art Unit 1748